Title: From George Washington to John Hanson, 18 February 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Philadelphia 18th February 1782
                  
                  I do myself the honor to inclose Copies of the Reports of the Commissary General of Prisoners, who had just return’d from New York, with Copies of the papers to which he refers.  Your Excellency will perceive thereby that the restriction upon the exchange of Lieut. General Earl Cornwallis operates against the liberation of Brigadier General Scot seven Colonels and two Lieut. Colonels, who, upon the principles of the Tariff established between us and the enemy, are equivalent to his Lordship in value.
                  I also inclose the Copy of a Letter from Sir Henry Clinton, by which it would appear the exchange of the Honble Mr Laurens might be effected for Earl Cornwallis, should Congress think proper to accede to the proposal.  I beg leave to remark upon that Letter, that there has been some misconception either on the part of Colo. Laurens or Lord Cornwallis as to what passed on the Subject in Virginia.  Colo. Laurens asked me, whether, supposing an exchange could be effected between his Father and His Lordship, I should have any Objection to it, I answerd none personally, and that as Congress had made no difficulty in offering General Burgoyne for Mr Laurens, I thought they might now probably offer Lord Cornwallis; but that the matter did not depend upon me.  This I find has been construed into an absolute consent on my part.
                  With respect to the policy of prohibiting the exchange of Lord Cornwallis I will not pretend to determine, I cannot however help observing, that it operates disagreably, in giving uneasiness to those officers of ours who can only be exchanged by composition, and who are by the Enemy set against him, and that it may be considered as a departure from the Spirit of the terms of the capitualation of York.
                  Mr Sprout’s proposition of the exchange of British Soldiers for American Seamen if acceded to will immediately give the enemy a very considerable reinforcement, and will be a constant draught hereafter upon the prisoners of War in our hands.  It ought also to be considered that few or none of the naval prisoners in New York and elsewhere belong to the Continental service.  I however feel for the situation of those unfortunate People and wish to see them released by any mode which will not materially affect the public good.
                  In some former Letters upon this Subject, I have mentioned a plan by which I am certain they might be liberated nearly as fast as captured—It is by obliging the Captains of all armed Vessels both public and private to throw their prisoners into common stocks under the direction of the Commissary General of Prisoners—By these means they would be taken care of and regularly applied to the exchange of those in the hands of the enemy, now the greater part are dissipated and the few that remain are applied partially.
                  I shall be obliged to your Excellency for Obtaining and transmitting me the sentiments of Congress upon these subjects as early as convenient—I have the honor to be with great Respect Your Excellency’s Most Obedt Humble Servt
                  Go: Washington
               